      Case 1:18-cv-05188-KAM-RER Document 6 Filed 01/18/19 Page 1 of 1 PageID #: 22

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Eastern District of New York
                                          individually and on behalr of
Sean Duffy                                nil others simil11rly siluutcd   )
                              Plaintiff                                    )
                                                                           )      Civil Action No. l: l 8-cv-05188 -KAM-RER
Core Nutrition, LLc·                                                       )
                             Defendant                                     )

                                              WAIVER OF THE SERVICE OF SUMMONS
To:     Spencer Sheehan
             (Name ofthe plaintiffs auorney or unrepresented plaintfjf)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
         I understand that 1, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        1 also understand that I, or the entity I represent, must tile and serve an answer or a motion under Rule 12 within
60 days from              O1/14/2019              , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


Date: -/11/'z
             Core Nutrition, LLC
       Printed name ofparty waiving service ofsummons




                                                                                                              I   Address          '

                                                                                 koJd , bvsch     @&~v .
                                                                                           £-mail address
                                                                                                                                             c.o rn
                                                                                   Cf7;2..-f '73 - 57?7'i
                                                                                                           Telephone 1111mber

                                             Duty to Avoid Unnecessary Expenses of Serving II Summons
          Ruic 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses serving a summons
and complaint. A defendant who is located in the United Stales nnd who foils to return a signed waiver of servitc requested byof
                                                                                                                               a plaintiff loc11tcd in
the United States will be required to pny the expenses of service, unless the defendant shows good cnusc for the failure.
          "Good cause" does not include II beliefthat the lawsuit is groundless, or thnt it has been brought in an improper venue, or that the court
no jurisdiction over this matter or over the defendant or the defendant's property.                                                                  has

        If the waiver is signed and returned, you can still make these and nil other defenses and objections, but you cannot object to the absence
a summons or of scr\'ice.                                                                                                                          of

           If you waive service. then you must, within the time specified on the waiver fonn. serve nn answer or II motion under Ruic 12 on
and lite a topy wilh the court. By signing and returning the waiver form, you arc allowed more time to respond than if a summons had the plaintiff
                                                                                                                                           been served.
